 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9
     WESTERN TOWBOAT COMPANY,
10                                                      No. C20-0416-RSM
                        Plaintiff,
11                                                      ORDER GRANTING PLAINTIFF
                   v.                                   WESTERN TOWBOAT COMPANY’S
12                                                      MOTION TO COMPEL
     VIGOR MARINE, LLC,
13
                        Defendant.
14

15
                                        I.     INTRODUCTION
16

17          This matter comes before the Court on Plaintiff Western Towboat Company (Western)’s

18   unopposed Motion to Compel. Dkt. #23. On March 11, 2021, parties stipulated to extend the
19   time for Defendant Vigor Marine, LCC (“Vigor”) to file its response. Dkt. #26. However, as
20
     of the date of this Order, Vigor has filed no response to Western’s Motion to Compel.
21
                                         II.    BACKGROUND
22
            The Court need not set forth a complete background of this case for purposes of
23

24   resolving Western’s motion. This admiralty and maritime action arises out of the sinking of

25   Vigor’s Drydock YFD 70 (“Drydock”) on or about October 26, 2016 in the Monterey Bay

26   Marine Sanctuary. Dkt. #1. After the Drydock’s sinking, Vigor claims it took immediate action



     ORDER GRANTING PLAINTIFF WESTERN TOWBOAT COMPANY’S MOTION TO
     COMPEL - 1
 1   to minimize its exposure to penalties levied by National Oceanic and Atmospheric

 2   Administration (“NOAA”) under the National Marine Sanctuaries Act. Specifically, Vigor
 3
     claims that it arranged for a survey and worked with NOAA to identify the location of the
 4
     Drydock and assess the damage to the environment caused by the sinking. Dkt. #15 at ¶¶ 45.
 5
            On March 16, 2020, Western filed this action against Vigor alleging breach of maritime
 6
     contract and seeking a declaratory judgment that Western was not responsible for the sinking
 7

 8   of the Drydock in the Marine Sanctuary. Dkt. #1 at ¶¶ 17-26. On May 20, 2020, Vigor

 9   answered the complaint with counterclaims, including a claim that Western was unjustly
10   enriched by Vigor’s expenditures incurred to reduce or minimize the amount of the NOAA
11
     penalty assessment. Dkt. #15 at ¶¶ 40-45. On March 1, 2021, Western filed this unopposed
12
     motion seeking to compel production of documents related to Vigor’s counterclaim for unjust
13
     enrichment in connection with its work with NOAA. Dkt. #23.
14

15                                         III.    DISCUSSION

16      A. Legal Standard

17          “Parties may obtain discovery regarding any nonprivileged matter that is relevant to
18   any party’s claim or defense and proportional to the needs of the case, considering the
19
     importance of the issues at stake in the action, the amount in controversy, the parties’ relative
20
     access to relevant information, the parties’ resources, the importance of the discovery in
21
     resolving the issues, and whether the burden or expense of the proposed discovery outweighs
22

23   its likely benefit.” Fed. R. Civ. P. 26(b)(1). Information within this scope of discovery need

24   not be admissible in evidence to be discoverable. Id. “District courts have broad discretion in

25   determining relevancy for discovery purposes.” Surfvivor Media, Inc. v. Survivor Prods., 406
26
     F.3d 625, 635 (9th Cir. 2005) (citing Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002)).


     ORDER GRANTING PLAINTIFF WESTERN TOWBOAT COMPANY’S MOTION TO
     COMPEL - 2
 1   If requested discovery is not answered, the requesting party may move for an order compelling

 2   such discovery. Fed. R. Civ. P. 37(a)(1). The party that resists discovery has the burden to
 3
     show why the discovery request should be denied. Blankenship v. Hearst Corp., 519 F.2d 418,
 4
     429 (9th Cir. 1975).
 5
          B. Western’s Motion to Compel
 6
             Western’s motion to compel seeks production of documents related to Vigor’s unjust
 7

 8   enrichment counterclaim. Dkt. #23. Specifically, Western requests production of (1) any

 9   documents related to the investigation it conducted with NOAA; (2) communications with
10   NOAA and/or with Drydock owner Amaya Curiel regarding the Drydock’s sinking, including
11
     the ROV expedition Vigor conducted in July 2018; (3) communications related to the survey
12
     Vigor participated in, including instant messages and chats; (4) any post-incident reports,
13
     investigations, analysis or other evaluations that Vigor conducted related to the Drydock
14

15   sinking; (5) all photographs, videos, or digital or motion pictures relevant to this action; (6) all

16   documents that support or relate to Vigor’s counterclaims. Dkt. #23 at 4-10. Given that Vigor

17   has failed to file a response, Western’s motion is unopposed.
18           Under this district’s local rules, a party’s failure to file an opposition to a motion may
19
     be construed as an admission that the motion has merit. Local Rules W.D. Wash. LCR 7(b)(2).
20
     Having considered Western’s motion, the Court finds that the requested documents may
21
     reasonably lead to information relevant to Vigor’s unjust enrichment counterclaim. Given
22

23   Vigor’s failure to respond to the instant motion, it has not met its burden to show why any of

24   these requests should be denied. Blankenship, 519 F.2d at 429. Accordingly, the Court

25   GRANTS Western’s motion.
26
     //


     ORDER GRANTING PLAINTIFF WESTERN TOWBOAT COMPANY’S MOTION TO
     COMPEL - 3
 1                                       IV.     CONCLUSION

 2          Having reviewed Plaintiff’s motion, the exhibit attached thereto, and the remainder of
 3
     the record, the Court hereby finds and ORDERS that Plaintiff Western Towboat Company’s
 4
     Motion to Compel, Dkt. #23, is GRANTED. Within fourteen (14) days of the date of entry of
 5
     this Order, Defendant shall produce to Plaintiff the documents requested therein.
 6

 7

 8          Dated this 13th day of May, 2021.

 9

10

11                                                A
                                                  RICARDO S. MARTINEZ
12
                                                  CHIEF UNITED STATES DISTRICT JUDGE
13

14

15

16

17
18

19

20

21

22

23

24

25

26



     ORDER GRANTING PLAINTIFF WESTERN TOWBOAT COMPANY’S MOTION TO
     COMPEL - 4
